Citation Nr: 0014630	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-23 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to payment or reimbursement for certain 
unauthorized medical expenses resulting from a private 
hospitalization from June 14, 1995 to June 21, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1997 decision by the Medical Administration 
Service (MAS) of the VA Medical Center (VAMC) in Jackson, 
Mississippi, which denied payment for unauthorized medical 
expenses resulting from all but the first three days of a 
private hospitalization of the veteran at Forrest General 
Hospital in Hattiesburg, Mississippi, from June 9, 1995 to 
June 21, 1995.  The VAMC authorized payment for medical 
services from June 9 to June 11, 1995, and it denied payment 
for medical services from June 12 to June 21, 1995.  A 
personal hearing was conducted at the Richmond, Virginia VAMC 
in September 1997.  In September 1998, the Board remanded the 
case to the VAMC for further evidentiary development.

In a January 1999 determination, the Jackson VAMC granted 
payment for unauthorized medical expenses incurred from June 
12 to June 13, 1995 during the hospitalization in question, 
but continued to deny payment for the remainder of the 
hospitalization.  The issue in this case is therefore phrased 
as entitlement to payment of medical expenses incurred from 
June 14 to June 21, 1995.  In June 1999, the Board remanded 
the case to the VAMC for further evidentiary development.  
The file was forwarded to the Board by the VA Regional Office 
(RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The veteran, who has a permanent and total TDIU rating, 
incurred unauthorized medical expenses in connection with 
private hospitalization at Forrest General Hospital from June 
9, 1995 to June 21, 1995.  He was treated on an emergency 
basis for a non-service-connected myocardial infarction.

2.  At the time of the private hospitalization, a medical 
emergency was present of such nature that delay in going to a 
VA facility would have been hazardous to the veteran's life 
or health, and no VA facilities were feasibly available to 
him at that time.

3.  A VA physician determined that the emergency ended on 
June 13, 1995 and the veteran could then have been 
transferred from Forrest General Hospital to a VAMC.


CONCLUSION OF LAW

The requirements for payment or reimbursement of unauthorized 
medical expenses, incurred in connection with private 
hospitalization from June 14, 1995 to June 21, 1995, have not 
been met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. §§ 
17.120, 17.121 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1942 to 
November 1945.

At the time of the hospitalization in question, the veteran 
was in receipt of a total disability compensation rating 
based on individual unemployability (TDIU rating), which was 
considered permanent in nature.  His established service-
connected disabilities include limitation of motion of the 
lumbar spine, peritoneal adhesions, residuals of a gunshot 
wound of Muscle Group XIX, and inactive osteomyelitis of the 
lumbar spine.

Private medical records from Forrest General Hospital in 
Hattiesburg, Mississippi show that the veteran was 
hospitalized from June 9, 1995 to June 21, 1995.  A June 9, 
1995 emergency room record shows that the veteran presented 
with complaints of chest pain.  The initial diagnostic 
impressions were an acute myocardial infarction, old gunshot 
wounds to the back and intestines, and remote peptic ulcer 
disease.  The veteran was given sublingual Nitroglycerin, and 
had relief of his pain.  He was also given oxygen, Heparin, 
and Nitroglycerin, and he became asymptomatic and stable with 
respect to vital signs.  The veteran was then admitted to the 
coronary care unit.  A discharge summary shows that the 
veteran was treated medically during his hospitalization, and 
that a left heart catheterization was performed on June 12, 
1995 by Dr. Lowrimore.  A catheterization report noted 
occlusive coronary artery disease (CAD), and evidence of 
regional wall motion abnormalities consistent with ischemic 
cardiomyopathy with prior injury.  A report of a treadmill 
test shows that such was performed on June 16, 1995; there 
were no ischemic ST segment changes noted, and no chest pain 
reported.  The period after exercise was uneventful 
clinically and electrocardiographically.  The diagnostic 
impression was a standard treadmill test which was 
nondiagnostic.

The discharge summary shows that the veteran was then given 
Thallium, which was positive in the right coronary artery 
distribution only and was not totally consistent with the 
anatomy found in the catheterization laboratory.  It was felt 
that the veteran had stabilized on medicine and that medical 
treatment was preferred over angioplasty or surgery.  The 
discharge diagnoses were acute subendocardial infarction, 
CAD, and chronic abdominal and low back pain related to 
trauma by history.  The veteran was discharged on June 21, 
1995 after Coumadinization.

In July 1995, the veteran submitted a claim for payment of 
unpaid medical expenses incurred during his hospitalization 
at Forrest General Hospital in June 1995.  He said he was 
admitted on an emergency basis for a heart attack and his 
doctor immediately notified the VAMC in Salem, Virginia of 
his hospitalization.

By a letter dated in October 1995, the MAS of the Jackson 
VAMC notified Forrest General Hospital that it had determined 
that from June 9 to June 11, 1995, an emergency was present 
and VA facilities were not feasibly available, and approved 
payment for medical care rendered for that period only. 

By a letter dated in December 1996, Dr. Lowrimore, of the 
Cardiology Clinic, indicated that he treated the veteran from 
June 7, 1995 to June 21, 1995 after he experienced an acute 
subendocardial infarction while away from his home in 
Virginia and while visiting family in the Hattiesburg area.  
He said that in his opinion, the veteran's cardiac condition 
was unstable, and he could not have been safely transferred 
to the VA hospital in Jackson, Mississippi.  He noted that he 
performed a cardiac catheterization on the veteran on June 
12, 1995, and the veteran was discharged on June 21, 1995.

By a letter dated in December 1996, the MAS of the Jackson 
VAMC notified the Cardiology Clinic that it had determined 
that from June 9 to June 11, 1995, an emergency was present 
and VA facilities were not feasibly available, and approved 
payment for medical care rendered for that period only. 

In a March 1997 decision, the MAS of the Jackson VAMC again 
determined that from June 9 to June 11, 1995, an emergency 
was present and VA facilities were not feasibly available, 
permitting payment of unauthorized medical services for this 
period.  However, payment was denied for medical services 
during the remainder of the admission, June 12 to June 21, 
1995, on the basis that the veteran's condition had 
stabilized by June 11, 1995.

In March 1997, the veteran submitted statements which 
collectively related that the remainder of his medical 
expenses from Forrest General Hospital had been paid by 
Medicare, but his medical expenses from the Cardiology Clinic 
(for care rendered during the same hospitalization) were not 
paid by Medicare.  He reiterated that he was hospitalized at 
Forrest General Hospital on an emergency basis, and asserted 
that he told the doctor and the hospital to notify the 
nearest VAMC, but they did not do so, and instead notified 
the VAMC in Salem, Virginia, which took no action.  He 
asserted that he should not be held responsible for the 
failure of Forrest General Hospital to notify VA of his 
admission, since he was unable to notify the VAMC himself.  
He then appealed the denial of full payment for medical 
expenses from the Cardiology Clinic.  He reiterated his 
assertions in a statement received in June 1997, said it was 
VA's responsibility to have him transferred from Forrest 
General Hospital to the nearest VAMC, and said the VA made an 
administrative error by failing to do so.  He said he did not 
know VA would not pay for his entire hospital admission at 
Forrest General Hospital, and asserted that he followed the 
proper procedure.

At a September 1997 VAMC hearing, the veteran reiterated many 
of his assertions.  He said that during the hospitalization 
in question, he was too sick to notify the VA himself, but 
was told that the VA was notified.  He asserted that it was 
the VA's responsibility to have him transferred to a VAMC, 
and that since it failed to do so, it should pay for the 
medical expenses incurred at Forrest General Hospital.

In September 1998, the Board remanded the case to the MAS to 
obtain original records pertaining to the veteran's claim, 
and for a VA doctor's opinion as to the length of the 
emergency during the veteran's private hospitalization.

In a January 1999 decision, the MAS apparently determined 
that from June 12 to June 13, 1995, an emergency was still 
present.  Thus, VA payment for unauthorized medical services 
was approved for the additional two-day period.  The MAS 
denied payment for medical services during the remainder of 
the admission, June 14 to June 21, 1995.

By statements dated in February 1999, the veteran reiterated 
his assertions.

In June 1999, the Board remanded the case to the MAS to 
obtain original records pertaining to the veteran's claim, 
and for a VA doctor's opinion as to the length of the 
emergency during the veteran's private hospitalization.

In December 1999, the MAS received duplicate copies of 
medical records from Forrest General Hospital.  A note at the 
bottom of one of the pages indicates that the medical records 
had been archived and were obtained from microfiche.

In a December 1999 memorandum, a representative from the MAS 
indicated that the original medical records from Forrest 
General Hospital were unavailable.

In a December 1999 statement, a VA doctor indicated that he 
reviewed the medical records of the veteran's June 1995 
hospitalization at Forrest General Hospital, and the December 
1996 statement by Dr. Lowrimore, and discussed the veteran's 
case with a staff cardiologist.  He said that it was their 
opinion that the veteran was clinically stable for transfer 
to the Jackson VAMC on June 13, 1995.

The veteran reiterated his assertions by a statement dated in 
February 2000.  He requested that the VA award him equitable 
relief.

II.  Analysis

The veteran's claim for payment or reimbursement for certain 
unauthorized medical expenses resulting from a private 
hospitalization from June 14, 1995 to June 21, 1995 is well 
grounded, meaning plausible.  The file shows that the MAS has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

To be entitled to payment or reimbursement for medical 
expenses incurred without prior authorization from the VA, 
all of the following criteria must be met:  (a) That 
treatment was either (1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; and (b) that a 
medical emergency existed of such nature that delay would 
have been hazardous to life or health; and (c) that no VA or 
Federal facilities were feasibly available and an attempt to 
use them beforehand, or obtain prior VA authorization for the 
services required, would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The first requirement of the law concerning payment of 
unauthorized medical expenses is met, since the veteran has a 
total disability permanent in nature resulting from a 
service-connected disability.  The other requirements are 
also met, at least for the beginning of the hospitalization 
in question, since on admission on June 9, 1995, a medical 
emergency (a myocardial infarction) existed of such nature 
that delay would have been hazardous to life or health, and 
no VA or Federal facilities were feasibly available and an 
attempt to use them beforehand, or obtain prior VA 
authorization for the services required, would not have been 
reasonable, sound, wise, or practicable.  The MAS of the 
Jackson VAMC has concluded that the requirements of the law 
were met for the first four days of the hospitalization (June 
9, 1995 to June 13, 1995). 

Governing regulation also provides that even though a medical 
emergency exists at the time of hospitalization, the 
emergency is deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran who received emergency hospital care 
could have been transferred from the non-VA facility to a 
VAMC for continuation of treatment; from that point on, no 
additional care in a non-VA facility will be approved for 
payment by the VA.  38 C.F.R. § 17.121.  Hence the remaining 
question is the date as of which the veteran's condition 
stabilized (i.e., when the emergency is deemed to have ended, 
as set forth in 38 C.F.R. § 17.121) after his hospital 
admission on June 9, 1995.

Based on the evidence and 38 C.F.R. § 17.121, the MAS 
determined that the veteran's condition had stabilized by 
June 13, 1995, and at that time he could have been 
transferred to a VAMC for continued care, and denied payment 
for payment of unauthorized medical expenses for the 
remainder of the veteran's admission, from June 14, 1995 to 
June 21, 1995.

In a December 1996 statement, Dr. Lowrimore, the private 
doctor who treated the veteran during the June 1995 
hospitalization, opined that the veteran's cardiac condition 
was unstable during the admission and he could not have been 
safely transferred to the VAMC.  However, the Board may not 
follow this private doctor's opinion, since 38 C.F.R. 
§ 17.121 stipulates that a VA physician is to make the 
determination as to when transfer from a private hospital to 
a VAMC became possible and the emergency is deemed to have 
ended.

In a December 1999 statement, a VA doctor indicated that he 
reviewed the medical records of the veteran's June 1995 
hospitalization at Forrest General Hospital, and the December 
1996 statement by Dr. Lowrimore, and discussed the veteran's 
case with a staff cardiologist.  He said that it was their 
opinion that the veteran was clinically stable for transfer 
to the Jackson VAMC on June 13, 1995.

The Board finds that since a VA physician has determined 
that, based on sound medical judgment and a review of the 
medical records, the emergency ended on June 13, 1995 and the 
veteran could have been transferred from Forrest General 
Hospital to a VAMC for continuation of treatment, no 
additional care in a non-VA facility may be approved for 
payment by the VA after that date.  38 C.F.R. § 17.121.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for payment or reimbursement for unauthorized medical 
expenses resulting from private hospitalization from June 14, 
1995 to June 21, 1995, must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for payment or reimbursement for unauthorized 
medical expenses resulting from private hospitalization from 
June 14 to June 21, 1995, is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


 

